           Case 5:21-cv-00317-F Document 1-2 Filed 04/09/21 Page 1 of 4



                                                                                       ~        -
                     IN THE DISTRICT COURT OF OKLAHOMA COUNT'()~ IJv D
                                 STATE OF OKLAHOMA              4.Jto 'ls-rlfli                                                .
                         ·                                                                              ~l4          C'r
VICTOR and BRITTANY SEYBOLD, individually,                     )                           .   0C;. ..          Cou~l.JJtr,
and as parents of L   S        ,C                              )                       ./qC-          ... 3 -<{),
S         AND S         S          , minors,                   )
                                                               )
                                                                               !J')'   Co/i'li-r1J7.A<lb  h -
                                                                                                                ~0
                                         P!aintiffs,           )           .                        Cl~~
                                                               )
vs.                                                            )        Case No.
                                                               )
BBC AF MANAGEMENT/DEVELOPMENT,                                 )
LLC.; a foreign limited liability corporation,                 )
                                                               )
                                         Defendant.

                                               PETITION
                                                               ) CJ - 2020 ~ 4655
           Plaintiffs, Victor and Brittany Seybold, individually, and as parents of L                   S             ,

C      S         , and S            Se       , minors, for their Petition against Defendant, BBC AF

Management/Development, LLC (hereinafter "BBC") state:

      1. Victor Seybold is active d'-!ty military and at all relevant times was stationed at

           Tinker Air Force base in Oklahoma City, Oklahoma. Brittany Seybold is Plaintiffs

           wife, and L       ,C      and S             S           are their children.

      2. BBC is a Delaware corporation, which manages privatized military housing on

           Tinker Air Force base, including the housing that Plaintiffs rent/rented.

      3. From June 29, 2018 to January 3, 2019, Plaintiffs lived on base in privatized

           military housing which was managed by Defendant.

    . 4. Plaintiffs home was located at 7131 Mundell.

      5. The Plaintiffs signed a lease whereby Defendant served as the maintenance

           company for the residence. In other words, Defendant was Plaintiffs' landlord.

      6. Plaintiffs' residence was uninhabitable and unsafe, due to water leaks, mold and

           other various poor and/or dangerous and/or filthy conditions.




                                                                                                                      Exhibit "2"
    Case 5:21-cv-00317-F Document 1-2 Filed 04/09/21 Page 2 of 4




7. Plaintiffs requested / complained / asked Defendant at various times to repair or

   remediate or abate leaks and/or mold and/or other hazardous living conditions,

   _and Defendant either did not respond or did not respond effectively.

8. Defendant owed a duty to the Plaintiffs and breached that duty, thus proximately .

  . causing the damages set forth herein.

9. Defendant knew or should have known that its failure to properly repair or abate

   water leaks would lead to mold growth in Plaintiff's home, and such would cause

   damage to the Plaintiffs' personal property and cause adverse physical and mental

   health effects.

10. Defendant knew or should have known that its failure to properly remove,

   remediate and/or abate mold growth in Plaintiff's home, and such would cause

 · · d~mage to the Plaintiffs' personal property and cause adverse physical and mental

   health effects.

11. Defendant is negligent per se under 41 O.S. Section 118 for failing to make all

   repairs and do whatever necessary to keep the Plaintiffs residence in a fit and

   habitable condition and for failing to maintain in good and safe working order all

   plumbing; heating, ventilating and air conditioning appliances and facilities, and for

   failing to repair, remove, abate and/or remediate water leaks and mold.

12. Defendant's failure to repair, remove, abate and/or remediate water leaks and

  ·mold constitute a private nuisance that annoyed, injured, or endangered the

   comfort, repose, health and/or safety of Plaintiffs.

13. Defendant fraudulently misrepresented to Plaintiffs the existence of water leaks

   and mold in Plaintiffs' residence, and knowingly and intentionally withheld




                                                                                        Exhibit "2"
    Case 5:21-cv-00317-F Document 1-2 Filed 04/09/21 Page 3 of 4




    information regarding ongoing maintenance issues, ahd failed to disclose the true

    condition     of   Plaintiffs'    residence,   and   Plaintiffs   relied   on   Defendant's

    representation that the home was safe. As a direct result of this reliance, Plaintiffs

    sustained personal and property damages and injuries.

14. Defendant had      acontract(s) with Plaintiffs (or with oth~r parties by which Plaintiffs
    were third party beneficiaries) to maintain Plaintiffs' home in fit and habitable and

    safe conditions. By failing to disclose known hazards with the home, by failing to

  · repair, remediate, eliminate, abate known water leaks and/or known mold and/or

    other known hazards to health and property, Defendant's breached this contract(s) ·

    and Plaintiffs thereby suffered damages to property and physical and emotional

    injuries and trauma.

15. Plaintiffs sustained loss and damage to personal properties, and Defendant is

    liable for the cost of repairs to these properties and/or fair market value.

16. Plaintiff Brittany Seybold sustained and experienced health issues as a result of

    living in, the _subject residence, and may currently and in the future experience

    health issues as a result of living in the subject residence, and seeks to hold

    Defendant responsible for these health issues. She also sustained a bodily injury ·

   on October 2, 2018, when she slipped and fell on the tile due to a water leak from

   a light fixture.

17. Plaintiff L        S             sustained and experienced health issues as a result of

   l_iving in the subject residence, and may currently and in ·the future experience

  . health issues as a result of living in the subject residence, and seeks to hold

   Defendant responsible for these health issues.




                                                                                              Exhibit "2"
..,_          Case 5:21-cv-00317-F Document 1-2 Filed 04/09/21 Page 4 of 4




          18. Plaintiff C   S          sustained and experienced health issues as a result of living

              in the subject residence, and may currently and in the future experience health

              issues as a result of living in the subject residence, and seeks to hold Defendant

              responsible for these health issues.

          19. Plaintiff S          S          sustained and experienced health issues as a result ·

              of living in the subject residence, and may currently and in the future experience

              health issues as a result of living in the subject residence, and seeks . to hold

              Defendant responsible for these health issues.

              WHEREFORE, Plaintiff prays for judgment against the Defendant in excess of

       Seventy-Five Thousand and no/100 Dollars ($75,000.00), the amount required for

       diversity jurisdiction pursuant to Section 1332 of Title 28 of the United States Code, costs

       of this action, attorney fees and for such other and further relief as the Court deems just

       and proper.

                                                         BRYAN GARRETT
                                                         119 North Robinson, Ste. 650
                                                         Oklahoma City, Oklahoma 73102




                                                   By:
                                                         BRYAN G. GARRETT, OBA#17866
                                                         bryan@bgarrettlaw.com

                                                         ATTORNEY FOR PLAINTIFF
       ATTORNEY LIEN CLAIMED ·




                                                                                                   Exhibit "2"
